      Case 1:20-cv-06281-RBK-AMD Document 15 Filed 05/29/20 Page 1 of 3 PageID: 193




                                                   State of New Jersey
PHILIP D. MURPHY                                 OFFICE OF THE ATTORNEY GENERAL                                  GURBIR S. GREWAL
    Governor                                   DEPARTMENT OF LAW AND PUBLIC SAFETY                                 Attorney General
                                                         DIVISION OF LAW
SHEILA Y. OLIVER                                           25 MARKET STREET                                      MICHELLE L. MILLER
   Lt. Governor                                                PO Box 116                                              Director
                                                        TRENTON, NJ 08625-0116


                                                         May 29, 2020

       Via CM/ECF
       Hon. Robert B. Kugler, U.S.D.J.
       United States District Court
       4th & Cooper Streets
       Camden, NJ 08101

                  Re:    Dwelling Place Network, et al., v. Philip D. Murphy, et al.
                         Civil Action No. 1:20-cv-6281-RBK-AMD

       Dear Judge Kugler:

               The above-captioned case involves a challenge to the State’s current limits on
       indoor gatherings, in particular as applied to indoor religious services, which were
       enacted in March as part of the State’s response to the COVID-19 pandemic. As the
       Court is aware, the State’s response to Plaintiffs’ motion for preliminary injunctive
       relief is currently due on June 2, and the hearing is set for 9:30 a.m. on June 4. The
       State understands the Court’s decision not to stay the matter generally, and it now
       requests this Court extend the briefing schedule by just 10 days—to June 12. The
       State offers additional explanation, as well, for the request.

             The State requests such an extension in light of comments by Governor Phil
       Murphy at today’s daily briefing regarding COVID-19, in which the Governor stated
       publicly that:

                  As long as our health metrics continue to trend in the right direction, I
                  anticipate being able to raise the limits on indoor gatherings in a way
                  that will allow for greater indoor religious services beginning the
                  weekend of June 12. That’s Friday June 12, that’s two weeks from



                            HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2776 • FAX: (609) 633-7434
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:20-cv-06281-RBK-AMD Document 15 Filed 05/29/20 Page 2 of 3 PageID: 194
                                                                          May 29, 2020
                                                                                Page 2

      today. I and my administration will continue our deep partnership with
      our faith communities as we work through the proper safeguards that
      will need to be in place before we can welcome our communities back
      into their houses of worship.

Gov. Murphy COVID-19 Press Briefing (May 29, 2020), available at
https://www.youtube.com/watch?v=Ol2YPn-pkSQ.

       In light of this announcement, the State asks that it be permitted to respond to
the pending motion for preliminary injunctive relief on June 12, the day by which it
anticipates new rules will be in place governing indoor gatherings. This will allow
Plaintiffs to first evaluate whether the new State rules for indoor gatherings resolve
their claims, with benefits to the parties and to judicial efficiency. If the new rules
do not address their claims, then this extension will allow the State to file briefs that
reflect the current state of the law, rather than filing a brief on Tuesday to defend a
law being amended, and to file a new brief 10 days later regarding the amended law.
Notably, this updated request is limited in scope, and is no longer indeterminate, and
thus not as risk of being an effective denial of preliminary relief. See Rolo v. Gen.
Dev. Corp., 949 F.2d 695, 703-04 (3d Cir. 1991). Second, granting this request will
address a clear hardship the State would otherwise face—a need to address multiple
rounds of briefing even as the State is continuing to engage in its imminent reopening
plan, including as it relates to indoor gatherings.

        Importantly, this short extension would also allow the District Court that is
overseeing Robinson v. Murphy to resolve the pending consolidation motion in the
interim. As courts have previously recognized, considering a motion for preliminary
relief in a second-filed case (like this one) before the court overseeing the first-filed
action “decides the motion for consolidation” deprives the State “of the opportunity
to obtain the benefits of ... consolidation.” Hertz Corp. v. The Gator Corp., 250 F.
Supp. 2d 421, 427 (D.N.J. 2003). After all, should the preliminary relief motion be
decided first, a State “potentially would have conflicting decision by this Court and
the transferee court, if [the latter] grants the motion, thereby decreasing a primary
benefit of consolidation, namely consistent rulings on important pretrial legal issues.
This may be a hardship unique to actions where both a motion for a preliminary
injunction and a motion to consolidate are pending concurrently; but it is a hardship
nonetheless, and it weighs in favor of a stay.” Id.

      This short extension would not work significant harm on Plaintiffs. Plaintiffs’
challenge to Governor Murphy’s Executive Order 107 (Mar. 21, 2020), see Compl.
Case 1:20-cv-06281-RBK-AMD Document 15 Filed 05/29/20 Page 3 of 3 PageID: 195
                                                                           May 29, 2020
                                                                                 Page 3

¶21, comes two months after the provisions of that and related Executive Orders have
been in effect. It is well accepted in this District that “delay in filing” for preliminary
relief “undermines” such claims. Doris Behr 2012 Irrevocable Trust v. Johnson &
Johnson, No. 19-8828, 2019 WL 1519026, *4 (D.N.J. 2019); see also, e.g.,
Pharmacia Corp. v. Alcon Labs., 201 F. Supp. 2d 335, 382 (D.N.J. 2002) (a delay
can “knock[] the bottom out of any claim of immediate and irreparable harm,” and
is a “dispositive basis” for rejecting a preliminary injunction). By the same logic it
also undermines Plaintiffs’ arguments that they must have resolution in a matter of
days—rather than to allow the State to take an additional week and a half to brief its
response in light of pending changes to the governing law and a pending motion to
consolidate. The State does not dispute that Plaintiffs are impacted by the inability
to gather in large groups—which is why the State would never impose such rules
outside of an emergency—but it is in the midst of implementing a careful reopening
process of lifting restrictions where the data permits it, including imminent changes
to its rules governing indoor gatherings.

      Thank you for the court’s consideration of this matter.

                                         Respectfully submitted,

                                         GURBIR S. GREWAL
                                         ATTORNEY GENERAL OF NEW JERSEY



                                  By:    /s/ Daniel M. Vannella
                                         Daniel M. Vannella (0159222007)
                                         Assistant Attorney General

cc: All counsel of record
